ex104secondlavoroamen_image1.gif [ex104secondlavoroamen_image1.gif]


Exhibit 10.4








From:
LIVANOVA PLC a company incorporated in England and Wales with registration
number 09451374 (the “Company”) acting through its Italian branch located at Via
Benigno Crespi, 17 Italy, 20159 Milan





To:     BANCA NAZIONALE DEL LAVORO S.P.A. as Original Lender


Date: 21 April 2020
Dear Sirs/Madams
LIVANOVA PLC ITALIAN BRANCH ‑ AMENDMENT LETTER
1.
BACKGROUND

(a)
We refer to the facility agreement dated 25 July 2019 (the “Facility Agreement”)
and made between (1) LivaNova plc, Italian Branch as Company (the “Company”) and
(2) Banca Nazionale del Lavoro S.p.A. as Original Lender as amended from time to
time (the “Facility Agreement”).

(b)
This Letter is supplemental to and amends the Facility Agreement.

(c)
The Company has requested that the Lender agrees to certain amendments to the
Facility Agreement. The Lender has consented to the amendments contemplated by
this Letter.

2.
DEFINITIONS AND INTERPRETATION

2.1
Definitions

In this Letter terms defined in, or construed for the purposes of, the Facility
Agreement have the same meanings when used in this Letter (unless the same are
otherwise defined in this Letter):
2.2
Paragraphs

(a)
In this Letter, any reference to a “paragraph” or “schedule” is, unless the
context otherwise requires, a reference to a paragraph or schedule of this
Letter.

(b)
Paragraph and schedule headings are for ease of reference only.

2.3
Continuing obligations

Subject to the provisions of this Letter:
(a)
the Facility Agreement and all the other Finance Documents shall remain in full
force and effect;







--------------------------------------------------------------------------------






(b)
as from the date hereof, the Facility Agreement shall be read and construed as
one document with this Letter; and

(c)
nothing in this Letter shall constitute or be construed as a waiver or release
of any right or remedy of a Finance Party under the Finance Documents, nor
otherwise prejudice any right or remedy of a Finance Party under the Facility
Agreement or any other Finance Document.

3.
AMENDMENTS, CONFIRMATIONS AND FURTHER ASSURANCE

3.1
Amendments

With effect from the Effective Date, the Facility Agreement shall be amended in
accordance with Schedule 1 (Amendment) to this Letter.
3.2
Further assurance

The Company shall, at the request of the Lender and at its own expense, do all
such acts and things necessary or desirable to give effect to the amendments
effected or to be effected pursuant to this Letter.
4.
REPRESENTATIONS AND RELIANCE

4.1
Representations

The Company makes the Repeating Representations (as defined in the Facility
Agreement) in relation to itself and, where relevant, each of its Subsidiaries
on the date of acceptance of this letter, by reference to the facts and
circumstances existing at that date.
4.2
Reliance

The Company acknowledges that the Lender has entered into this Letter in full
reliance on the representations and warranties made by it in the terms stated in
this paragraph 4.
5.
COSTS AND EXPENSES

In accordance with clause 16.2 (Amendments Costs) of the Facility Agreement, the
Company shall within three Business Days of demand pay the Lender the amount of
all costs and expenses (including legal fees) incurred by the Lender in
responding to and evaluating this Letter.
6.
MISCELLANEOUS

6.1
Counterparts

This Letter may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Letter.


2

--------------------------------------------------------------------------------




6.2
Third party rights

(a)
Unless expressly provided to the contrary in a Finance Document, a person (other
than a Finance Party) who is not a party to this Letter has no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of
any term of this Letter.

(b)
Subject to clause 31 (Amendments and Waivers) of the Facility Agreement, the
consent of any person who is not a party to this Letter is not required to
rescind or vary this Letter at any time.

6.3
Finance Document

The Lender and the Company agree that this Letter is a Finance Document.
6.4
Governing law

This Letter and any non‑contractual obligations arising out of or in connection
with it shall be governed by English law.
Please confirm your agreement to the above by signing and returning the enclosed
copy of this Letter.
Yours faithfully
/s/ Maurizio Borelli                
For and on behalf of
LIVANOVA PLC, ITALIAN BRANCH


3

--------------------------------------------------------------------------------






SCHEDULE 1: Amendment


The Facility Agreement will be amended as follows:
The definition of “Test Period” in Clause 19.3 (Definitions) of the Facility
Agreement shall be deleted and replaced with the following:
“Test Period” shall mean for the purposes of Clause 19.1(a) and Clause 19.1(b),
each period of twelve months ending on an Accounting Date.


4

--------------------------------------------------------------------------------








To:    LIVANOVA PLC, ITALIAN BRANCH
We acknowledge, agree and accept the above terms:
/s/ Paolo Montagna            
For and on behalf of
BANCA NAZIONALE DEL LAVORO SPA


5